                                          Case 5:19-cv-08417-LHK Document 23 Filed 12/11/20 Page 1 of 3




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12    ABELFATAH ELLAWENDY,                                 Case No. 19-CV-08417-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                            ORDER CONTINUING PLAINTIFF’S
                                                                                             IN FORMA PAUPERIS STATUS
                                  14            v.
                                                                                             Re: Dkt. No. 21
                                  15    CSUMB POLICE DEPARTMENT, et al.,
                                  16                   Defendant.

                                  17
                                  18          Before the Court is the Ninth Circuit’s referral to this Court for a determination of whether

                                  19   to continue Plaintiff AbelFatah Ellawendy’s (“Plaintiff”) in forma pauperis status. 9th Cir. Case

                                  20   No. 20-17376, ECF No. 2. Having considered the relevant law and the record in this case, the

                                  21   Court CONTINUES Plaintiff’s in forma pauperis status.

                                  22   I. BACKGROUND
                                  23          On December 26, 2019, Plaintiff filed a complaint and an application to proceed in forma

                                  24   pauperis. ECF Nos. 1–2. On February 6, 2020, United States Magistrate Judge Susan van Keulen

                                  25   granted Plaintiff’s application to proceed in forma pauperis, screened Plaintiff’s complaint under

                                  26   28 U.S.C. § 1915, concluded that Plaintiff’s complaint failed to state a claim for relief, and granted

                                  27   Plaintiff an opportunity to amend his complaint. ECF No. 8. Since February 6, 2020, Judge van

                                  28                                                     1
                                       Case No. 19-CV-08417-LHK
                                       ORDER CONTINUING PLAINTIFF’S IN FORMA PAUPERIS STATUS
                                           Case 5:19-cv-08417-LHK Document 23 Filed 12/11/20 Page 2 of 3




                                   1   Keulen issued two other screening orders and granted Plaintiff three other opportunities to amend

                                   2   his complaint. ECF Nos. 11, 13, 15.

                                   3          Specifically, on August 11, 2020, Judge van Keulen issued her Third Screening Order,

                                   4   which granted Plaintiff leave to file a Fourth Amended Complaint by August 24, 2020 and stated

                                   5   that “[i]f Plaintiff does not file a fourth amended complaint, the Court will issue an order

                                   6   reassigning this case to a District Judge along with a recommendation that [the] entire case be

                                   7   dismissed.” ECF No. 15 at 13. As of November 6, 2020, Plaintiff had not filed a Fourth Amended

                                   8   Complaint. Accordingly, on November 6, 2020, Judge van Keulen issued an order reassigning the

                                   9   instant case to a district judge and a Report & Recommendation recommending that the district

                                  10   judge dismiss this case with prejudice. ECF No. 16.

                                  11          As of November 24, 2020, no party had objected to the Report & Recommendation within

                                  12   the 14-day period allowed for objections, and Plaintiff had not filed a Fourth Amended Complaint.
Northern District of California
 United States District Court




                                  13   Accordingly, on November 24, 2020, this Court adopted Judge van Keulen’s Report &

                                  14   Recommendation, except that the Court dismissed the case without prejudice because Judge van

                                  15   Keulen’s Third Screening Order did not specify that she would recommend that the case would be

                                  16   dismissed with prejudice and because Plaintiff is pro se. ECF No. 18.

                                  17          On December 4, 2020, Plaintiff filed a notice of appeal to the Ninth Circuit. ECF No. 20.

                                  18   The notice of appeal alleges that “Plaintiff was neither served nor notified about the order made

                                  19   [o]n August 24th 2020”1 and “Plaintiff called the [C]lerk[’s] office in July, Aug[ust], and

                                  20   Sept[ember] to check on the case status and was informed that the case is still pending and no

                                  21   action was required.” Id.

                                  22          On December 9, 2020, the Ninth Circuit referred this matter to the Court “for the limited

                                  23   purpose of determining whether in forma pauperis status should continue for this appeal.” 9th Cir.

                                  24   Case No. 20-17376, ECF No. 2.

                                  25
                                  26   1
                                        The Court assumes that Plaintiff intends to refer to Judge van Keulen’s Third Screening Order,
                                  27   which was issued on August 11, 2020 and gave Plaintiff until August 24, 2020 to file a Fourth
                                       Amended Complaint.
                                  28                                                    2
                                       Case No. 19-CV-08417-LHK
                                       ORDER CONTINUING PLAINTIFF’S IN FORMA PAUPERIS STATUS
                                           Case 5:19-cv-08417-LHK Document 23 Filed 12/11/20 Page 3 of 3



                                       II. DISCUSSION
                                   1
                                               Rule 24(a)(3) of the Federal Rules of Appellate Procedure provides that a party granted
                                   2
                                       leave to proceed in forma pauperis in district court may continue in that status on appeal unless the
                                   3
                                       district court certifies that the appeal is not taken in good faith. Section 1915(a)(3) of Title 28 of
                                   4
                                       the United States Code similarly provides that an appeal may not be taken in forma pauperis if the
                                   5
                                       trial court certifies it is not taken in good faith. “Not taken in good faith” means “frivolous.” Ellis
                                   6
                                       v. United States, 356 U.S. 674, 674-75 (1958); Hooker v. American Airlines, 302 F.3d 1091, 1092
                                   7
                                       (9th Cir. 2002) (revocation of forma pauperis status is appropriate where district court finds the
                                   8
                                       appeal to be frivolous).
                                   9
                                               Judge van Keulen recommended that the case be dismissed because Plaintiff had not filed a
                                  10
                                       Fourth Amended Complaint following Judge van Keulen’s Third Screening Order. ECF No. 16 at
                                  11
                                       2 (“As of the date of this order, Plaintiff has not filed a fourth amended complaint. Accordingly,
                                  12
Northern District of California




                                       the undersigned [recommends] that upon reassignment, the District Judge dismiss the case with
 United States District Court




                                  13
                                       prejudice.”). However, in Plaintiff’s notice of appeal, Plaintiff alleges that he never received
                                  14
                                       notice of Judge van Keulen’s Third Screening Order. ECF No. 20. Accordingly, the Court cannot
                                  15
                                       find at this point that the appeal is frivolous or is taken in bad faith. Thus, Plaintiff’s in forma
                                  16
                                       pauperis status may continue for purposes of appeal.
                                  17
                                       III. CONCLUSION
                                  18
                                               Based on the foregoing, pursuant to 28 U.S.C. § 1915(a)(3), the Court hereby
                                  19
                                       CONTINUES Plaintiff’s in forma pauperis status.
                                  20
                                               The Clerk shall notify the Ninth Circuit of the Court’s instant order.
                                  21
                                       IT IS SO ORDERED.
                                  22
                                  23
                                       Dated: December 11, 2020
                                  24
                                                                                          ______________________________________
                                  25
                                                                                          LUCY H. KOH
                                  26                                                      United States District Judge

                                  27
                                  28                                                       3
                                       Case No. 19-CV-08417-LHK
                                       ORDER CONTINUING PLAINTIFF’S IN FORMA PAUPERIS STATUS
